Name: Commission Regulation (EEC) No 3481/84 of 12 December 1984 amending Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 12. 84 Official Journal of the European Communities No L 326/15 COMMISSION REGULATION (EEC) No 3481/84 of 12 December 1984 amending Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas for certain products in the processed fruit and vegetable sector it is desirable to be able to follow regularly and quickly changes in imports from non member countries ; whereas it is necessary for the proper management of the milk products sector to be able to follow regularly and quickly changes in the import and export of casein under heading No 35.01 of the Common Customs Tariff ; whereas for peas and field beans it is desirable to be able to follow regularly and quickly changes in trade with non-member coun ­ tries : Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 and in particular Article 24 thereof, and the corresponding provisions of the other Regulations in the common organization of the market in agricultural products, Whereas it is appropriate for the provisions of Commisson Regulation (EEC) No 634/84 of 12 March 1984 Q on the communication to the Commission by the Member States of data on imports and exports of certain products processed from agricultural commodi ­ ties to be amalgamated into Commission Regulation (EEC) No 3601 /82 ; Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1 032/84 (4), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 3601 /82 0, as amended by Regulation (EEC) No 3461 /83 (*), provides for the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Manage ­ ment Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3601 /82 is hereby amended as follows : 1 . Article 1 (1 ) A (b) is replaced by the following : '(b) for products mentioned under I. Pigmeat, II . Beef and veal, III . Eggs and poultry, VII. Seeds, VIII. Hops, XII. Sheepmeat and goatmeat, XV. Horsemeat, meat of asses, mules and hinnies, and XVII. Starch, in Annex I : the statistical value ;' (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 107, 19. 4. 1984, p. 1 . O OJ No L 162, 12. 6 . 1982, p. 28. ( «) OJ No L 107, 19 . 4. 1984, p. 39. 0 OJ No L 376, 31 . 12. 1982, p. 11 . O OJ No L 345, 8 . 12. 1983, p. 11 . f) OJ No L 70, 13 . 3. 1984, p. 5. No L 326/ 16 Official Journal of the European Communities 13. 12. 84 2. As regards Annex I : (a) at 'XIV. Fruit and vegetables,' the following CCT heading No and description is added : 'CCT heading No Description ex 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : B. Other (than nuts (including ground nuts), roasted) : II. Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 8 . Other fruits : (aa) Cherries (') : ( 11 ) Morello cherries (') (22) Other (') b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 8 . Other fruits : (aa) Cherries (') : ( 11 ) Morello cherries (') (22) Other (') c) Not containing added sugar, in immediate packings of a net capa ­ city : 1 . Of 4,5 kg or more : (dd) Other fruits : ( 11 ) Cherries ('): (aaa) Morello cherries (') (bbb) Other (') 2. Of less than 4,5 kg (bb) Other fruits and mixtures of fruit : (33) Cherries (') : (aaa) Morello cherries (') (bbb) Other (') I 1 ) For subdivisions in parentheses refer to NIMEXE.' (b) the following point 'XVI. Casein' is added : 'XVI. Casein CCT heading No Description ex 35.01 Casein, caseinates and other casein derivatives : \ A. Casein : I. For the manufacture of regenerated textile fibres II . For industrial uses other than the manufacture of foodstuffs or fodder III. Other C. Other' 13. 12. 84 Official Journal of the European Communities No L 326/17 (c) the following point 'XVII. Starch is added : 'XVII. Starch CCT heading No Description ex 39.06 Other high polymers, artificial resins and artificial plastic materials, including alginic acid, its salts and esters ; linoxyn : B. Other (than alginic acid and its salts and esters) : \ I. Starches, esterified or etherified' (d) the following point 'XVIII. Peas and field beans is added : 'XVIII. Peas and field beans (') CCT heading No Description ex 07.05 Dried leguminous vegetables, shelled, whether or not skinned or split : B. Other (than for sowing) : I. Peas (including chick peas) and beans (of the species Phaseolus): (a) Peas (including chick peas) \ III. Other : \ (a) Broad beans and horse-beans (field beans) (') For subdivisions in parentheses refer to NIMEXE. Article 2 Regulation (EEC) No 634/84 is hereby repealed. Article 3 This Regulation shall enter into force on 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1984. For the Commission Poul DALSAGER Member of the Commission